Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no. 16/886,478 which is a CON of 15/948,241 (10,706,234).  All claims have been examined and are currently pending.
Claim Objections
2.	Claim 16 is objected to for minor informalities.  The claim recites “The system of claim 1”, which appears to just be a minor grammatical error and appears it should read of claim 9.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,706,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites similar limitations as the application, of reading comprehension that encodes text and questions, and can generate and predict answers.
“omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.  In re Karlson, 136 USPQ 184.)


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (2017/0293725).

Regarding claim 18 Liu et al (2017/0293725) teaches A method for performing reading comprehension (RC), (abstract; figures 1-4) comprising: 
6: medical image analytics reports; splitting report into sentences and…applying natural language processing framework to the sentences; 19-20: parser; 22: applying natural language processing framework to the question);  
22encoding said constituents in an encoding sub-module and sending encoded constituents to a tree guided attention sub-module to learn question-aware representations (6; 19: sentence embedding vectors are generated by applying natural language processing framework to the sentences; 20; 22: generate a question embedding framework; 23: narrowing down attention on specific sentences; implements this local attention focus by calculating similarity between the sentences in the report and the question); 
receiving said question-aware representations in a candidate answer generation sub-module to generate candidate answers (23; 26: three possible answers are suggested); 
and selecting the best answer from said candidate answers in an answer prediction sub-module (fig 3; 26 – selecting best answer).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (2018/0150743) in view of Liu et al (2017/0293725) in further view of von Groll et al (8,069,101) in further view of “Improved Semantic Representations From Tree-Structured Long Short-Term Memory Networks”; Tai et al (hereinafter referred to as Tai).

Regarding claim 1 Ma teaches A method for performing reading comprehension (RC) (abstract: method and system for text comprehension), comprising: 
encoding individual constituents from a text passage using a [chain of trees] long short-term encoding (abstract; 29: Long-Short Term Memory network…embeds the input sentences, which can be initially encoded); 
encoding a question related to the text passage using a [tree] long short-term memory encoding (30: questions, also embedded into the same space – LSTM for embedding/encoding questions); 
generating a question-aware representation for each constituent in the passage using a tree-guided attention mechanism (30: matches the sentences with the questions…by performing multiple passes through the memory to obtain the factoids which are relevant to each question); 
[generating a plurality of candidate answers from the question-aware representation using hierarchical relations among constituents]; 
and predicting an answer to the question in relation to the text passage using a [feed-forward] network (30: factoids employed to generate multi-word answer using an LSTM unit).  

generating a plurality of candidate answers from the question-aware representation using hierarchical relations among constituents (26: three possible answers are suggested).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Liu to provide multiple top answers for an improved system to ensure the best answer is selected.

Ma teaches generating answers using LSTM but does not specifically teach where von Groll teaches predicting an answer to the question in relation to the text passage using a feed-forward network.  Von Groll teaches classification and prediction using feed-forward networks (claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate feed-forward networks presenting a reasonable expectation of success in still using a network approach to analyze inputs and generate an appropriate answer.
Ma does not specifically teach tree long short-term encoding or chain of trees.  Tai teaches tree LSTM for representing sentences and determining semantic relatedness between sentences (abstract; introduction section 3 tree-structured LSTMs; 4.2; 5.2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Tai to use tree structured LSTM for an improved system to better encode and represent the text using linguistic and syntactic information.  The 

Regarding claim 5 Ma teaches The method of claim 1, wherein the tree-guided attention mechanism further comprises: 
measuring similarity between a constituent in the text passage and a constituent in the question using a constituent-level attention score computation (30: matches the sentences with the questions…by performing multiple passes through the memory to obtain the factoids which are relevant to each question; 36: memory module calculates the matching probabilities between the sentences and the question); 
generating locally normalized attention scores using a tree-guided local normalization (36 softmax function); 
and generating a tree-guided attentional summarization (30; 34; 37-38 – output representation/information used to generate answer).  

Regarding claim 7 Ma does not specifically teach where Liu teaches The method of claim 1, wherein predicting an answer to the question in relation to the text passage using a [feed-forward] network further comprises receiving a feature vector and generating a confidence score for each candidate answer (23-25 – receiving vectors and outputting top closest answers).
Rejected for similar rationale and reasoning as claim 1, where von Groll teaches the feed-forward network.  


10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (2018/0150743) in view of Liu et al (2017/0293725) in further view of von Groll et al (8,069,101) in further view of Tai in further view of Aslan et al (2017/0132528).

Regarding claim 8 Ma does not specifically teach where Liu teaches The method of claim 7, further comprising: normalizing confidence scores for the candidate answers into a probabilistic simplex using softmax (25 softmax function); and does not specifically teach where Aslan teaches defining a cross entropy loss of the normalized confidence scores (36 cross entropy losses).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate cross entropy losses to improve upon the machine learning and optimization.


11.	Claims 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (2018/0150743) in view of Liu et al (2017/0293725) in further view of von Groll et al (8,069,101)

Regarding claim 9 Ma, Liu, and von Groll teach A reading comprehension (RC) system with memory and a processor, the reading comprehension system comprising: 
a parsing module; 

a tree-guided attention module to learn question-aware representations, 
a candidate answer generation module, the candidate answer generation module to produce candidate answers based on a constituent expansion, and 
an answer prediction module to select the best answer from the candidate answers using a feed-forward network.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 14 Recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.


Claim 16 recites The system of claim 1 (obj appears it should read 9), wherein to predict an answer to the question in relation to the text passage uses a feed-forward network further configured to receive a feature vector and generate a confidence score for each candidate answer.  
Claim 16 Recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.


12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (2018/0150743) in view of Liu et al (2017/0293725) in further view of von Groll et al (8,069,101) in further view of “Improved Semantic Representations From Tree-Structured Long Short-Term Memory Networks”; Tai et al (hereinafter referred to as Tai).

Regarding claim 12 Ma and Liu do not specifically teach where Tai teaches The system of claim 9, wherein the encoding module encodes a question related to the text passage using a tree long short-term memory encoding.  
Rejected for similar rationale and reasoning as claim 1.




13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (2018/0150743) in view of Liu et al (2017/0293725) in further view of von Groll et al (8,069,101) in further view of Aslan

Claim 17 Recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.



Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657